Per Curiam.

1. That the witness was liable to be rated for the support of the poof of New-Windsor, was too remote and contingent an interest to render him incompetent. This point has been repeatedly ruled, and is now well settled, (King v. Prosser, 4 Term, 7.) 2. The expenditures for the support and maintenance of the child, which we are to presume were shown to be necessary and reasonable, were as obligatory on the defendant without, as with, an order from a justice. (Hays v. Bryant, 1 H. Black. 253.) The section of the a'ct, which requires the previous order of a justice, applies to the case only of a voluntary application for relief, by the pauper himself, and not to indigent and helpless children, or other persons incapable of making application to the magistrate. An order, therefore, was not necessary in this case. 3. The bond of the defendant necessarily implies, that the town of New-Windsor was properly chargeable with the support of the child, and the defendant having^ in pursuance of this bond, paid and indemnified the overseers of that to wn for one year, he is concluded, by his written obligation, and other acts, from contesting that point. And the town of PFetv-Windsor, at this late day, would "hardly be permitted to question its own responsibility against another town, and to which the acts of the defendant have contributed. Besides, the question of liability between these two towns, cannot be tried in this collateral way. It is sufficient in this suit, to show that New-Wind~ sor has, in fact,. been put to charge and expense for the maintenance of this child. 4. It is unnecessary here to decide, whether a putative father is, or is not, entitled to the custody of his bastard child.* It is enough that a stranger, like the defendant, cannot pretend to any such right. 5. Thai the child has arrived to the age of twen*492ty-one years, is not a reason for discharging the defend dant from the obligation of this bond, by which he has expressly stipulated, to indemnify the town at all times thereafter. The expression bastard-child, was merely descriptive of the person, and does not import any limitation of the time to which the obligation was to extend.
Judgment for the plaintiffs.

 See 1 Bos. & Pull. New Rep. 148. Ex parte Ann Knee. 5 East, 221, 224.